                                             Case 3:20-cv-03005-RS Document 208 Filed 09/14/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                   UNITED STATES DISTRICT COURT

                                   8                                  NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                           STATE OF CALIFORNIA, et al.,
                                  10                                                        Case No. 20-cv-03005-RS
                                                        Plaintiffs,
                                  11
                                                 v.                                         FURTHER SCHEDULING ORDER
                                  12
Northern District of California
 United States District Court




                                           ANDREW WHEELER, et al.,
                                  13
                                                        Defendants.
                                  14

                                  15            The parties have submitted a joint statement with an agreed-upon document production

                                  16   schedule and competing briefing schedules. The agreed-upon document production schedule is

                                  17   hereby adopted in its entirety. Additionally, and having duly considered the parties’ respective

                                  18   positions, briefing shall take place consistent with plaintiffs’ proposed deadlines as to November

                                  19   23, 2020, January 22, 2021,1 February 17, 2021, March 15, 2021, and May 6, 2021. A hearing on

                                  20   cross-motions for summary judgment will be held on June 3, 2021.

                                  21   IT IS SO ORDERED.

                                  22

                                  23   Dated: September 14, 2020

                                  24                                                      ______________
                                                                                          __             _ ____________
                                                                                                                      _ __
                                                                                                                        _ ______
                                                                                        ______________________________________
                                                                                          CHARD SEEBORG
                                                                                        RICHARD
                                  25                                                      it d St
                                                                                        United    t Di
                                                                                               States    t i t JJudge
                                                                                                      District    d
                                  26
                                  27   1
                                        This date corrects the plaintiffs’ presumed typographical error in setting a (future) deadline for
                                  28   January 22, 2020.
